 Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20       PageID.1   Page 1 of 10




                      UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF MICHIGAN


RANDY BLAYLOCK,
                                                          Case No 20-cv-
                          Plaintiff,                      Hon.
v.

ELITE ENGINEERING, INC.,

                        Defendant.
_______________________________/
ERIC STEMPIEN (P58703)
STEMPIEN LAW, PLLC
Attorneys for Plaintiff
38701 Seven Mile Road, Suite 130
Livonia, MI 48152
(734)744-7002
eric@stempien.com
_______________________________/

                      COMPLAINT AND JURY DEMAND

        Plaintiff, Randy Blaylock, by and through his attorneys, Stempien Law,

PLLC, hereby complains against Defendant Elite Engineering, Inc. and in support

thereof states:

     1. Plaintiff Randy Blaylock (“Blaylock” or “Plaintiff”) is a resident of the

        Township of Northville, Wayne County, Michigan.

     2. Defendant Elite Engineering, Inc. (“Elite” or “Defendant”) is a Michigan

        corporation with its principal place of business located in the City of

        Rochester Hills, Oakland County, Michigan.
                                         1
Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20      PageID.2    Page 2 of 10




  3. Jurisdiction is vested with this Court pursuant to 29 USC §201 and 28 USC

     §1331. Venue lies in the Eastern District of Michigan.

  4. This Court has supplemental jurisdiction of Plaintiff’s state law claims

     pursuant to 28 USC §1367.

  5. The events giving rise to this cause of action occurred within the Eastern

     District of Michigan.

                           GENERAL ALLEGATIONS

Unpaid Commissions:

  6. Blaylock became employed with Elite on January 18, 2017 as the Vice

     President of Sales.

  7. On or about December 11, 2016, the parties entered into a contract of

     employment that provided that Blaylock was to be paid a base salary plus

     commissions, as well as reimbursement for expenses and other fringe benefits.

  8. The December 11, 2016 employment contract provided that Blaylock was to

     be paid a 4% commission on all eFlex computer software sales.

  9. During the 2017 year, Blaylock was only paid a portion of the sales

     commissions that were owed to him.

  10.Among the commissions that were not paid for 2017, Elite failed and refused

     to pay Blaylock any commissions for the sales of eFlex computer software to

     General Motors.


                                       2
Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20     PageID.3    Page 3 of 10




 11.Upon information and belief, and as admitted by one of the Defendant’s

     owners, Elite had approximately $5,000,000.00 in eFlex software sales to

     General Motors in 2017.

 12.In 2018, the parties modified Blaylock’s employment contract; the

     modification resulted in Elite paying Blaylock a higher base salary and

     adjusting his sales commissions.

 13.Pursuant to the 2018 modifications, Blaylock was to be paid 6% commission

     for new, or first-year, software licenses and a 3% commission for yearly

     software license renewals by Elite customers. The modification of the

     commission payment also specifically excluded the sale of any eFlex software

     to General Motors.

  14.Pursuant to the 2016 employment contract and the 2018 modifications,

     Blaylock was paid a draw in the amount of $2,400.00 per month against the

     commissions that he earned.

  15.Pursuant to the terms of the employment contract, as modified in 2018, the

     parties were to reconcile the draws received by Blaylock against the

     commissions he earned on a quarterly basis.

  16.For the year 2019, after reconciliation of Blaylock’s earned commissions

     against his monthly draws, there remains commissions owed to Blaylock by

     Defendant in the amount of approximately $61,676.00.


                                        3
Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20       PageID.4   Page 4 of 10




  17.In 2020, the parties further modified Blaylock’s employment contract, again

     revising the commissions he was to be paid; for the year 2020, Blaylock was

     again paid a monthly draw against his commission earnings.

  18.For the year 2020, after reconciling Blaylock’s earned commissions against

     the monthly draws, there remains commissions owed to Blaylock by

     Defendant in the amount of approximately $15,038.00.

Unpaid Wages:

  19.In March 2020, Elite furloughed almost all of its employees, including

     Blaylock.

  20.However, the owners of Elite continued to encourage employees, including

     Blaylock, to work during their furlough.

  21.Elite knew, and/or had reason to believe, that Blaylock was continuing to work

     on a daily basis during his furlough.

  22.Blaylock’s work during the furlough was requested and/or encouraged by

     Elite.

  23.Alternatively, the work performed by Blaylock while on furlough status was

     suffered or permitted, as that term is defined by 29 CFR §785.11.

  24.Elite knew or had reason to believe that Blaylock was working throughout his

     furlough.




                                        4
Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20         PageID.5    Page 5 of 10




   25.Therefore, Elite owes payment of wages, benefits and reimbursement for the

      time period beginning on the first day of the furlough instituted by Elite until

      July 3, 2020.

Breach of contract for ownership interest:

   26.Beginning in 2018, two shareholders of Elite, Daniel McKiernan

      (“McKiernan”) and George Jewell (“Jewell”), promised Blaylock a 10%

      ownership interest in Elite.

   27.McKiernan and Jewell promised Blaylock that he could use “sweat equity” as

      his financial contribution towards the purchase of the 10% ownership interest.

   28.McKiernan and Jewell promised that Blaylock could use a portion of his

      commissions as the “sweat equity”; in particular, Blaylock would relinquish

      three percent (3%) commission payment on the sales that were subject to his

      employment contract in exchange for the purchase of a 10% ownership.

   29.In fact, Elite withheld, and continues to withhold, half of Blaylock’s

      commissions (which is the equivalent of 3% of the total sales prices on the

      affected sales) for sales made in 2019.

   30.Elite has received the benefit of the bargain by withholding Blaylock’s

      commissions.

   31.Blaylock fully performed his contractual obligations.




                                          5
Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20      PageID.6      Page 6 of 10




 32.Elite has breached its obligation to grant Blaylock a 10% ownership interest

    in Elite.

                              COUNT I
                BREACH OF CONTRACT FOR COMMISSIONS

 33. Plaintiff hereby incorporates by reference all previous paragraphs of this

    Complaint as if fully set forth herein.

 34.In 2016, the parties entered into a contract for the payment of commissions,

    as fully set forth above.

 35.Elite has failed, refused and/or neglected to pay commissions to Blaylock that

    are due under the parties’ employment contract.

 36.The failure to pay commissions constitutes a breach of contract.

 37.As a direct and proximate result of Defendant’s breach of contract, Plaintiff

    has suffered damages, including, but not limited to: lost commissions and lost

    wages.

                              COUNT II
                   VIOLATION OF SRCA (MCL 600.2961)

 38.Plaintiff hereby incorporates by reference all previous paragraphs of this

    Complaint as if fully set forth herein.

 39.Blaylock was a sales representative for Elite, as that term is defined by

    Michigan’s Sales Representative Commission Act (“SRCA”), MCL

    600.2961.


                                        6
Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20      PageID.7   Page 7 of 10




 40.At all pertinent times, Elite was a principal as that term is defined by the

    SRCA.

 41.Pursuant to the SRCA, Elite was to pay Blaylock all commissions when they

    became due.

 42.Elite’s failure to pay Blaylock the commissions earned, less the monthly

    draws that he received, for the years 2019 and 2020 constitutes a violation of

    MCL 600.2961.

 43.As a direct and proximate result of Defendant’s violation of the SRCA,

    Plaintiff has suffered damages, including but not limited to: loss of

    commissions and attorney fees as allowed by statute.

 44.Because Elite’s failure to pay commissions was intentional, as that term is

    defined by the SRCA, Elite is liable to Blaylock an additional amount equal

    to two times the amount of actual damages.

                          COUNT III
           VIOLATION OF FAIR LABOR STANDARDS ACT

 45. Plaintiff hereby incorporates by reference all previous paragraphs of this

    Complaint as if fully set forth herein.

 46.Pursuant to the Fair Labor Standards Act, 29 USC §201, et. seq., Elite was

    required to pay wages to Blaylock for all work performed, suffered or

    permitted.



                                        7
Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20          PageID.8   Page 8 of 10




 47.From March 23, 2020 to July 3, 2020, Blaylock was ostensibly on a furlough

     status and was not being paid by Elite.

  48.From March 23, 2020 to July 3, 2020, Blaylock was continuing to work for

     Elite, despite having been furloughed and not being paid.

  49.Elite knew or had reason to believe that Blaylock was continuing to work from

     March 23, 2020 to July 3, 2020.

  50.Elite encouraged Blaylock and the other Elite employees to continue to work

     despite the fact that Elite did not pay its employees, and never had any

     intention to pay its employees during the furlough period.

  51.Elite owes Blaylock all unpaid wages from March 23, 2020 to July 3, 2020.

  52.As a direct and proximate result of Elite’s violation of the FLSA, Blaylock

     suffered damages, including, but not limited to: lost wages, lost employment

     benefits, lost reimbursement benefits, attorney fees as allowed by statute, and

     liquidated damages as allowed by statute.

                       COUNT IV
       BREACH OF CONTRACT FOR OWNERSHIP INTEREST

 53.Plaintiff hereby incorporates by reference all previous paragraphs of this

     Complaint as if fully set forth herein.

 54.Plaintiff and Defendant had a contract for the sale and purchase of a 10%

     ownership interest by Plaintiff in Elite Engineering, Inc.

 55.Plaintiff fully performed his contractual obligations.
                                         8
Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20       PageID.9   Page 9 of 10




 56.Defendant breached the parties’ contract by failing, refusing and/or neglecting

    to provide Plaintiff with a 10% ownership interest in Elite Engineering, Inc.

 57.As a direct and proximate result of Defendant’s breach of contract, Plaintiff

    suffered damages, including, but not limited to: loss of business ownership,

    loss of share of income, loss of share of profits, loss of increased value of

    ownership, loss of earnings, and loss of income.

                               COUNT V
                          UNJUST ENRICHMENT

 58.Plaintiff hereby incorporates by reference all previous paragraphs of this

    Complaint as if fully set forth herein.

 59.Elite received a benefit from Blaylock, including reduced commission

    payments.

 60.It is inequitable for Elite to keep those benefits in light of the false and

    misleading promises made by Elite that Blaylock would be granted a 10%

    ownership interest.

 61.Blaylock relied to his detriment on the false and misleading promises made

    by Elite, including rejecting a job offer from another company that would have

    resulted in substantially higher yearly income for Blaylock.

 62.Elite must compensate Blaylock for the benefits it received.




                                        9
Case 2:20-cv-12397-SFC-EAS ECF No. 1 filed 09/02/20         PageID.10     Page 10 of 10




   WHEREFORE, Plaintiff Randy Blaylock prays that this Honorable Court enter

a judgment in his favor against Defendant Elite Engineering, Inc. in an amount that

this Court deems fair and just, plus costs, interest and attorney fees.

                                  JURY DEMAND

      Plaintiff Randy Blaylock hereby demands a trial by jury of the within cause.

                                               STEMPIEN LAW, PLLC


                                               /s/ Eric Stempien
                                               By: Eric Stempien (P58703)
                                               Attorney for Plaintiff
Dated: September 2, 2020




                                          10
